Exhibit 10.4

As Amended 8/4/15

 

CoLucid Pharmaceuticals, Inc.

Non-Employee Director Compensation Policy

(August 4, 2015)

Each director of CoLucid Pharmaceuticals, Inc. (the “Company”) who is not an
officer or employee of the Company shall receive the following compensation:

 

·

Annual cash retainer: $40,000 per director except for the chairperson who shall
receive $65,000.

 

·

Committee chairs: Supplemental annual cash retainers of:

 

Audit Committee:

 

$

15,000

 

Compensation Committee:

 

$

10,000

 

Nominating and Corporate Governance Committee:

 

$

7,500

 

 

·

Cash retainers are payable in quarterly installments, in arrears, on the last
business day of each calendar quarter.

 

·

Annual non-statutory stock option grants:

 

o

Each option to purchase shares of the Company’s common stock to be granted on
the date of each annual meeting of the Company’s stockholders and to have a
grant date fair value computed in accordance with FASB ASC Topic 718 of $45,000,
using the closing sale price per share of the Company’s common stock on the
NASDAQ Global Market on the date of the Company’s annual meeting of
stockholders.

 

o

Granted to each director who is serving as a director of the Company immediately
following the annual meeting of stockholders, with an exercise price per share
equal to the closing sale price per share of the Company’s common stock on the
NASDAQ Global Market on the date of the Company’s annual meeting of
stockholders.

 

o

Vests immediately prior to the start of the Company’s first annual meeting of
stockholders following the date of grant, provided the recipient remains a
member of the board as of the vesting date.

 

o

Maximum term of ten years measured from the date of grant.

 

o

An individual first elected as a director of the Company between annual meetings
of stockholders will receive a non-statutory stock option grant effective the
date of such election with a grant date fair value equal to a pro rata portion
of $45,000, such pro rata portion based on the number of days such director will
serve until the next annual meeting of stockholders as compared to the number of
days between that annual meeting and the immediately preceding annual meeting of
stockholders.  In calculating the grant date fair value and setting the exercise
price, the closing sale price per share of the Company’s common stock on the
NASDAQ Global Market on the date of the director’s election shall be used.

 

·

Reimbursement of expenses: The Company shall reimburse directors for reasonable
expenses incurred in connection with attending board and committee meetings.

 

·

Equity in lieu of cash compensation:  Each director may elect to receive, in
lieu of some or all of the cash compensation the director would otherwise be
entitled to receive, fully vested non-statutory stock options to purchase shares
of Company common stock.  If such an election is made, the stock options will:

 

o

Be granted under the Company’s 2015 Equity Incentive Plan, the grant date of the
options will be the first business day of January and July each calendar year,
and each option will correspond to cash compensation the director would
otherwise have been entitled to receive during the preceding two calendar
quarters.  

 

o

Have (i) a grant date fair value computed in accordance with FASB ASC Topic 718
equal to the amount of cash compensation elected to be received in the form of a
stock option, using the closing sale price per share of the Company’s common
stock on the NASDAQ Global Market on the date of issuance of the applicable
award, (ii) an exercise price per share equal to the closing sale price per
share of the Company’s common stock on the NASDAQ Global Market on the date of
issuance of the applicable award, and (iii) a term of ten years.

 